ALLOWANCE

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), more specifically, claim 1 differs from the closest prior art of record (Chun, KR 10-1866116 B1) in that a heat pump comprises a closed fluid loop including a counterflow heat exchanger, including a first stage in thermal communication with a heat transfer target, the first stage to receive the working fluid in the second state and transfer heat from the received working fluid to the heat transfer target to cool the working fluid to a third state; and a second stage in thermal communication with the heat transfer target, the second stage to receive a first portion of the working fluid in the third state and transfer heat from the received first portion of the working fluid in the third state to the heat transfer target to cool the working fluid to a fourth state; and a high temperature expansion device to receive a second portion of the working fluid in the third state and expand the received second portion of the working fluid in the third state to an eighth state. Further, the prior art does not anticipate nor render obvious the combination set forth in independent claim 12, more specifically, claim 12 differs from the closest prior art of record (Chun, KR 10-1866116 B1) in that a heat pump comprises a closed fluid loop including means for performing a split expansion of a working fluid in a second state, the split expansion including expanding a second portion of the working fluid in a partially cooled third state to an eight state and expanding a first portion of the working fluid in the partially cooled third state to a sixth state after the second portion of the working fluid in the third state is further cooled to fourth state and still further cooled to a fifth state. Furthermore, the prior art does not anticipate nor render obvious the combination set forth in independent claim 12, more specifically, claim 12 differs from the closest prior art of record (Chun, KR 10-1866116 B1) in that a method for cycling a heat pump in a closed fluid loop comprises cooling a working fluid in a second state in a counterflow heat exchanger, including cooling the working fluid in the second state in a first stage to a third state, and cooling a first portion of the working fluid in the third state in a second stage to a fourth state, expanding the working fluid in a fifth state to a sixth state, heating the working fluid in the sixth state to a seventh state, expanding a second portion of the working fluid in the third state to an eighth eight state, and mixing the working fluid in the seventh state with the working fluid in the eighth state. 
There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the limitations as disclosed above, and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763